NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JUN 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ADONAI EL-SHADDAI,                              No. 19-55639

                 Plaintiff-Appellant,           D.C. No. 2:13-cv-02327-RGK-JC

  v.
                                                MEMORANDUM*
L. D. ZAMORA, Chief CCHCS in
individual and official capacity; et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

       California state prisoner Adonai El-Shaddai appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state

law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal for failure to


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state a claim under 28 U.S.C. § 1915A); Watison v. Carter, 668 F.3d 1108, 1112

(9th Cir. 2012) (dismissal for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed El-Shaddai’s action because El-

Shaddai failed to allege facts sufficient to state a plausible federal claim. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are liberally construed, a plaintiff must allege facts sufficient to state a plausible

claim); see also Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per

curiam) (elements of an equal protection “class of one” claim); Jones v. Williams,

791 F.3d 1023, 1031-32 (9th Cir. 2015) (“[a] person asserting a free exercise claim

must show that the government action in question substantially burdens the

person’s practice of [his] religion”; in the prison context, “[t]he challenged conduct

is valid if it is reasonably related to legitimate penological interests” (citation and

internal quotation marks omitted)); Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th

Cir. 2004) (a prison official is deliberately indifferent only if he or she knows of

and disregards an excessive risk to the prisoner’s health; a difference of opinion

concerning the course of treatment does not amount to deliberate indifference).

      We reject as unsupported by the record El-Shaddai’s contention that the

district court abused its discretion by denying his application for costs related to his

prior appeal.


                                            2                                     19-55639
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      El-Shaddai’s motion for appointment of counsel is denied.

      AFFIRMED.




                                         3                                  19-55639